Case 07-79129-pwb     Doc 1712    Filed 01/03/19 Entered 01/03/19 15:33:19   Desc Main
                                 Document     Page 1 of 4




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:                                        CASE NO. 07-79129-BEM

 PIKE NURSERY HOLDINGS LLC, :                  CHAPTER 7

          Debtor.

                ORDER FOR PAYMENT OF UNCLAIMED FUNDS

          On September 19, 2018, the Trustee herein filed a Trustee's Notice of

 Payment into Court and issued a check in the amount of $885.85 (the "Unclaimed

 Funds") to the Clerk, U.S. Bankruptcy Court, for deposit into the Registry of the

 Court on behalf of creditor Dawson Creek Nursery ("Claimant").

          On November 20, 2018, Claimant filed a Petition for Payment of Unclaimed

  Funds to collect them. The petition and the documents attached thereto establish that

  Claimant is entitled to the Unclaimed Funds; accordingly, it is hereby




  01330084-1
Case 07-79129-pwb    Doc 1712    Filed 01/03/19 Entered 01/03/19 15:33:19   Desc Main
                                Document     Page 2 of 4



         ORDERED that the Clerk, U.S. Bankruptcy Court, shall issue a check in the

 amount of $885.85 payable to Dawson Creek Nursery and shall send said check to

 Claimant, c/o John Rezac, Taylor English Duma LLP, 1600 Parkwood Cir., Suite

 200, Atlanta, GA 30339.
                                                                   II
                                   P
         SO ORDERED, this           day of     0\ INAKIAA LI   , 201-87-




                           JUDGE, UNI ED STATES BANKRUPTCY COURT
                                     NA)




 01330084-1
Case 07-79129-pwb   Doc 1712    Filed 01/03/19 Entered 01/03/19 15:33:19   Desc Main
                               Document     Page 3 of 4



  Prepared By:

  TAYLOR ENGLISH DUMA, LLP


 By:    /s/ John K. Rezac
       John K. Rezac
       Georgia Bar No. 601935
 1600 Parkwood Circle, Suite 400
 Atlanta, Georgia 30339

 Main: 770.434.6868
 Fax: 770.434.7376
 jrezac@taylorenglish.com




 01330084-1
Case 07-79129-pwb    Doc 1712    Filed 01/03/19 Entered 01/03/19 15:33:19   Desc Main
                                Document     Page 4 of 4



 Distribution List

 John Rezac
 TAYLOR ENGLISH DUMA, LLP
 1600 Parkwood Circle, Suite 400
 Atlanta, GA 30339

 Marcus Watson, Trustee
 1969 River Forest Dr.
 Marietta, GA 30068




  01330084-1
